 Case 1:21-cv-00009-JTN-RSK ECF No. 4, PageID.45 Filed 03/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

EDDIE LEON DONAHOO,

                        Plaintiff,                      Case No. 1:21-cv-9

v.                                                      Honorable Janet T. Neff

CLIFFORD WOODARDS,

                        Defendant.
____________________________/

                                     ORDER OF TRANSFER

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff presently is incarcerated at the Michigan Reformatory (RMI) in Ionia, Ionia County,

Michigan, though the events giving rise to Plaintiff’s action occurred in Detroit, Michigan, prior

to Plaintiff’s conviction. Plaintiff sues his criminal defense attorney, Clifford Woodards. In his

pro se complaint, Plaintiff alleges that Defendant Woodards prevented two defense witnesses from

testifying in support of Plaintiff’s claim of self-defense at his trial for murder.

                Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise

to the claim occurred. 28 U.S.C. § 1391(b). The events underlying the complaint occurred during

Plaintiff’s trial in Wayne County. Defendant Woodards has offices in the City of Southfield,

Oakland County, Michigan, and may be deemed to reside in that county for purposes of venue

over a suit challenging his professional acts. See Butterworth v. Hill, 114 U.S. 128, 132 (1885);

O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). Both Wayne and Oakland Counties are
 Case 1:21-cv-00009-JTN-RSK ECF No. 4, PageID.46 Filed 03/19/21 Page 2 of 2




within the geographical boundaries of the Eastern District of Michigan. 28 U.S.C. § 102(a). In

these circumstances, venue is proper only in the Eastern District. Therefore:

               IT IS ORDERED that this case be transferred to the United States District Court

for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a). It is noted that this Court

has not reviewed Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under 42

U.S.C. § 1997e(c).



Dated:    March 19, 2021                            /s/ Ray Kent
                                                    Ray Kent
                                                    United States Magistrate Judge




                                                2
